          Case 2:17-cv-02102-APG-VCF Document 229 Filed 02/03/21 Page 1 of 1




1                                    UNITED STATES DISTRICT COURT

2                                         DISTRICT OF NEVADA

3                                                     ***
      CHARLENE BYNUM, et al.,
4
                           Plaintiffs,
5                                                        2:17-cv-02102-APG-VCF
      vs.                                                ORDER
6     CITY OF NORTH LAS VEGAS, et al.,
7                          Defendants.
8           Before the Court is Defendants’ Joe Haplin RN, Francesca Noce, RN, Joseph Avena, RN, Lara
9    Nares, RN, Christopher Nehls, RN, Haydee Tolentino, RN, Christina Schade, RN, Barbara Buttino, RN,
10   John Darden, RN, And Jennifer Swan, RN Request For Exception Of Attendance Requirement At The
11   Settlement Conference Scheduled For February 11, 2021 (ECF NO. 228).
12          Accordingly,
13          IT IS HEREBY ORDERED that any opposition to Defendants’ Joe Haplin RN, Francesca Noce,
14   RN, Joseph Avena, RN, Lara Nares, RN, Christopher Nehls, RN, Haydee Tolentino, RN, Christina
15   Schade, RN, Barbara Buttino, RN, John Darden, RN, And Jennifer Swan, RN Request For Exception Of
16   Attendance Requirement At The Settlement Conference Scheduled For February 11, 2021 (ECF NO. 228)
17   must be filed on or before February 8, 2021. No reply needed.
18          DATED this 3rd day of February, 2021.
                                                               _________________________
19
                                                               CAM FERENBACH
20                                                             UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
